12/20/2022



                                                                                  Case Number: DA 22-0486


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Cause No. DA 22-0486
GILBERT R. JOHNSTON, et al.,,

             Plaintiffs and Appellants,
                                              ORDER GRANTING
vs.                                           APPELLEE’S MOTION FOR
                                              EXTENSION OF TIME TO
FIRST AMERICAN TITLE COMPANY,                 FILE RESPONSE BRIEF

              Defendant and Appellee.


      Upon consideration of Appellee First American Title Company’s unopposed

motion seeking a 30-day extension of time to file its response brief, and for good

cause, the motion is GRANTED. Appellee shall file its response brief to

Appellants’ opening brief on or before February 3, 2023.

             ELECTRONICALLY SIGNED AND DATED BELOW




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 20 2022